MEMORANDUM***
Laura Olivia Licea Cedillo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) pretermission of her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review Cedillo’s contentions that the IJ denied her a full and fair hearing, and erroneously ruled that she did not prove eligibility for cancellation of removal, as Cedillo did not present these claims to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (holding that 8 U.S.C. § 1252 mandates exhaustion of legal claims, including due process claims based on correctable procedural errors).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
*581PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.